Title: To John Adams from John Quincy Adams, 9 November 1810
From: Adams, John Quincy
To: Adams, John



My Dear Sir.
St: Petersburg 9. November 1810. N.S.

One hundred and twenty American vessels have sailed from the Port of Cronstadt for the United States during the present Season—The two last of them were Captain Bainbridge, for Philadelphia, and Captain Leach for Boston, in the American Hero a vessel belonging to Lieutt: Governor Gray.—They sailed on the first of this month and both of them carried letters from us.—They were the last vessels of our flag remaining, and there can be no more, before next May or June, as we are now in daily expectation of having the river and gulph frozen over—The only means therefore that we shall have for another half year of writing to our friends at home will be by occasional opportunities of sending letters under cover to be forwarded from England or France, or from Gothenburg in Sweden—Such an opportunity now presenting itself I avail myself of it to inform you that we are all well excepting my wife’s sister Catherine, who has been these two or three days confined with a troublesome indisposition common in this Country; and inflammation in the face, which usually passes off in a few days.
I have in the course of the summer written very frequently to my mother and brother, but I think not more than twice to you. Knowing that the letters to them would be communicated to you, I have perhaps not so often as I ought to have done written separately and distinctly to yourself—I have had the pleasure of receiving only one short letter from you; but as your pen has been employed in a manner so beneficial to others as well as to myself, I have the more cheerfully acquiesced in the privation which I should otherwise have felt very sensibly.
The North of Europe in the course of the present year has been the scene of some extraordinary and interesting Events; and prospects of the future have been opened to it still more important—I have mentioned some of the most striking occurrences in several of my private letters, but of what has come to my knowledge there is very little that can be trusted without a cypher to correspondence, which has a gauntlet of privateers, Men of War, Admiralty Courts and Post-Offices to run–through.
The late king of Sweden embarked about three weeks since at Riga, for England, on board of an English armed Brig; and the future king of Sweden about the same time was traveling from Paris to Stockholm, in consequence of his Election as Crown-Prince of Sweden—
Voltaire in one of his Tragedies says “Le premier qui fut Roi fut un Soldat heureux” and he seems to have set a fashion likely to last untill the end of time; but which never was so prevalent as in our age.—The consequences of this Election it appears to me will probably be very different from what are generally anticipated—In the first place if we judge from the ordinary workings of human nature, both the parties will be in great danger of disappointment to their expectations—The Swedes chose the French General, thinking thereby to secure to themselves the support and protection of France—France sends the Swedes a king to make them perfectly subservient to her policy—But this will be so oppressive upon the nation, that if their new Prince makes himself the instrument of France he will become the object of detestation to the Swedes, and if he adopts the feelings and interests of the Swedes he must lose the favour of France—The effects of a similar experiment have been signally manifested in Holland; but Sweden is not so easy to annex to the French Empire as that Country.
The War between Russia and the Turks and Persians, is another object of the first importance in this Country—The Conquest of Moldavia and Wallachia, has in the course of the last Summer been secured by that of several important fortresses beyond the Danube; the campaign has been very brilliant and very bloody—The Russians have advanced within two hundred miles of Constantinople; but what remains is a Country strongly defended by nature, and through which their progress has been and will be slow—They must now be in Winter–Quarters, and negotiations for Peace will be attempted—Of this Peace, the Emperor Alexander is strongly desirous.
We have no letters from Boston later than those brought by Mr: Jones—that is of 12 July—though he has been two months here—I do not expect you can receive this earlier than February; at which time vessels will be preparing to come directly up the Baltic again But what will be the condition of our trade to the Baltic next Spring and Summer it would require the gift of prophecy to foresee. If it depended alone upon Russia, I should have neither doubt nor anxiety about it—The universal disposition of the Country from the Emperor downwards is in its favour and I have this very day received a new and flattering assurance of it—But for what depends upon England more than upon Russia, upon France as much, and upon Denmark (which is indeed France) little less, it would be presumptuous to indulge any very auspicious anticipations.—If upon the whole the success of the ensuing season should equal that of the last we must consider ourselves fortunate beyond all hope.
I am Dear Sir, ever faithfully your’s
A—